         Case 2:17-cv-00455-DB Document 28 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SANTIAGO SANCHEZ,                                  No. 2:17-cv-0455 DB P
12                           Petitioner,
13             v.                                        ORDER
14    JOEL MARTINEZ,
15                           Respondent.
16

17            Petitioner is a state prisoner proceeding with a petition for a writ of habeas corpus under

18   28 U.S.C. § 2254. Before the court is petitioner’s motion to substitute attorney Gordon B. Scott

19   as petitioner’s counsel. Good cause appearing, IT IS HEREBY ORDERED that Mr. Scott is

20   appointed to represent petitioner, nunc pro tunc to March 31, 2018.

21   Dated: November 13, 2020

22

23

24   DLB:9
     DLB1/prisoner-habeas/sanc0455.sub csl(2)
25

26

27

28
                                                         1
